DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7 & 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (hereinafter, Lee) (US 9160377 B2).
As per claim 1:
Lee discloses in Fig. 4 a push-pull (preamble and no patent weight given) power amplifier system having a variable load-line impedance comprising: 
a power amplifier (PA 206) having an input to receive a radio frequency (RF) input signal and an output, the power amplifier configured to amplify the RF input signal and provide at the output an RF output signal that is an amplified version of the RF input signal; 
an input transformer (e.g. transformer T2P) coupled to the input of the power amplifier; 
an input amplifier (DA 204) coupled to an input of the input transformer (T2P) such that the input transformer is connected between the input amplifier and the power amplifier; 
an output transformer (T3P) having an input coupled to the output of the power amplifier, the output transformer being configured to provide the RF output signal on a load-line (see capacitor C9 being connected to a load line) coupled to the output of the power amplifier; 
a switchable shunt capacitance  (e.g. capacitor C9) switchably connected between the load-line and a reference potential; and 
a switch (e.g. switch 10 not label in Fig. 4, see Fig. 3, switch S10) configured to selectively connect the switchable shunt capacitance to the reference potential and disconnect the switchable shunt capacitance from the reference potential to vary an impedance of the load-line to match an impedance at the input of the output transformer (note that capacitor C9 being connected to load line and where “capacitor C9 may be tunable as an output matching component”, see Col. 5, line 61-63).
As per claim 2:
Lee discloses in Fig. 4 the impedance of the load-line is varied to tune a power level of the RF output signal.  
As per claim 4:
Lee discloses in Fig. 4 the switchable shunt capacitance (C9) includes a variable capacitor.
As per claim 7:
Lee discloses in Fig. 4 the input transformer (T2P) is configured to receive the RF input signal, to split the RF input signal into a pair of balanced RF input signals, and to provide the pair of balanced RF input signals to the power amplifier; and wherein the output transformer (T3P) is configured to receive a pair of balanced RF output signals from the power amplifier, and to recombine the pair of balanced RF output signals to provide the RF output signal on the load-line.
As per claim 23:
Lee discloses in Fig. 4 the RF output signal (see output terminal that connected to switch S11) provided by the output transformer is unbalanced, and the output transformer is configured to provide the unbalanced RF output signal on the load-line.
As per claim 24:
Lee discloses in Fig. 4 the output transformer (T3P) is coupled to the load-line, and the load-line is configured to provide the unbalanced RF output signal to the switchable shunt capacitance (C9).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter, Lee) (US 9160377 B2) in view of Guimaraes et al (hereinafter, Guimaraes) (US 20140266408 A1).
As per claim 3:
Lee teaches in Fig. 4 all of the limitations of claim 1 as set forth in the rejection of record except for the switchable shunt capacitance includes a single fixed-value capacitor.  

Guimaraes teaches in Fig. 3 a circuit comprising variable capacitor 170 which includes fixed capacitors Cfix, Clsb, 2*Clsb and 4*Clsb and switches 182,184,186 and 188.
At the time of filling, it would have been obvious to one ordinary skill in the art to replace the variable capacitor C9 of Lee with the variable capacitor circuit 170 as an art-recognized equivalent alternative circuit able to perform the same function as taught by Guimaraes (see para [0032]).
As a consequence of the combination, the switchable shunt capacitance includes a single fixed-value capacitor (e.g. Cfix 172 as shown in Fig. 3 of Guimaraes).  
As per claim 5:
Lee teaches in Fig. 4 all of the limitations of claim 1 as set forth in the rejection of record except for the switchable shunt capacitance includes a plurality of capacitors.
Guimaraes teaches in Fig. 3 a circuit comprising variable capacitor 170 which includes fixed capacitors Cfix, Clsb, 2*Clsb and 4*Clsb and switches 182,184,186 and 188.
At the time of filling, it would have been obvious to one ordinary skill in the art to replace the variable capacitor C9 of Lee with the variable capacitor circuit 170 as an art-recognized equivalent alternative circuit able to perform the same function as taught by Guimaraes (see para [0032]).
As a consequence of the combination, the switchable shunt capacitance includes a plurality of capacitors (see Fig. 3 of Guimaraes, pluralities capacitors 172, 174, 176 & 180 and each capacitors being connected to their respective switch) configured to be selectively connected together in series and/or parallel to provide a selected capacitance value.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter, Lee) (US 9160377 B2) in view of Raieszadeh et al (hereinafter, Raieszadeh) (US 20140070905 A1).
As per claim 25:
Lee teaches in Fig. 4 all of the limitations of claim 1 as set forth in the rejection of record except for a fixed-value capacitor non-switchably and the switchable shunt capacitance includes a plurality of capacitors.
Raieszadeh teaches in Fig. 1 a circuit comprising a tunable capacitor 10 wherein the tunable capacitor includes a fixed capacitor 16, a variable capacity 12 and capacitors 38 being connected to switches 36.
At the time of filling, it would have been obvious to one ordinary skill in the art to replace the variable capacitor C9 of Lee with the variable capacitor circuit 10 as an art-recognized equivalent alternative circuit able to perform the same function as taught by Raieszadeh (see para [0023]).
As a consequence of the combination, further comprising a fixed-value capacitor non-switchably (e.g. capacitor 16) coupled between the load-line and the reference potential (ground), wherein the switchable shunt capacitance includes a plurality of capacitors (e.g. capacitors 38) switchably connected together in parallel with the fixed-value capacitor to provide a selected capacitance value.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7 and 9-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843